Citation Nr: 1105095	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  05-13 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from November 1968 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida and the September 2005 rating decision of the 
VA RO in Columbia, South Carolina.  While these rating decisions 
were issued from various ROs located in Florida and South 
Carolina, the Veteran currently resides in Thomasville, Georgia.  
Accordingly, the jurisdiction of his appeal remains with the RO 
in Atlanta, Georgia.  

The Board notes that the September 2004 rating decision granted 
service connection for hearing loss in the right ear, and 
evaluated it as noncompensably disabling, effective November 19, 
2003.  The Veteran filed his notice of disagreement (NOD) with 
respect to this decision in December 2004 and perfected a timely 
appeal for this claim in April 2005.  Before the claim was 
certified to the Board, a subsequent rating decision was issued 
in May 2008 which granted service connection for hearing loss in 
the left ear as well, also evaluating it as noncompensably 
disabling effective November 19, 2003.  Following the May 2008 
rating decision, the RO recharacterized the claim as that of 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  As such, the Board will consider the 
Veteran's hearing loss claim as has been characterized by the RO.  

The Veteran was also granted service connection for tinnitus, 
which was evaluated as 10 percent disabling in the September 2004 
rating decision.  He filed an NOD with this rating decision in 
November 2004, and in the March 2005 Statement of the Case (SOC) 
the Decision Review Officer (DRO) denied the Veteran's claim for 
an initial evaluation in excess of 10 percent for tinnitus.  In 
his April 2005 substantive appeal, the Veteran checked the box 
indicating that he had reviewed the SOC, and he only wished to 
appeal the RO's denial of service connection for hearing loss in 
his left ear as well as the RO's denial of an initial increased 
rating for his service-connected hearing loss in his right ear, 
rated as noncompensably disabling.  As such, the Board finds that 
the issue of entitlement to an initial evaluation greater than 10 
percent for service-connected tinnitus is not in appellate 
status.  

The Board notes that, in the September 2005 rating decision, the 
RO initially granted service connection for PTSD, evaluating it 
as 10 percent disabling, effective January 27, 2005.  In an 
August 2007 rating decision, the RO determined that clear and 
unmistakable error had been made and that the Veteran's claim had 
actually been received on December 14, 2004, rather than January 
27, 2005.  The RO also decided that the Veteran was entitled to a 
disability rating of 30 percent for his service-connected PTSD, 
for the entire appeal period.  As such, the Veteran was assigned 
a 30 percent disability evaluation for his service-connected 
PTSD, effective December 14, 2004.  

A hearing was held in October 2010, in Atlanta, Georgia, before 
the undersigned Acting Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing has been associated with the 
claims file.

The Board notes that additional evidence has been received, which 
was not previously considered by the RO.  However, the Veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in October 2010.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.  

The claim of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal for a higher rating for his PTSD has been 
obtained. 

2.  The Veteran's PTSD has been manifested by reports of 
symptomatology no worse than sleep impairment, intrusive 
thoughts, nightmares, hypervigilance, depression, anxiety, 
avoidant behavior, an increased startle response, restricted 
affect, difficulty with social interactions, and difficulty in 
establishing relationships, which have resulted in social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for a rating of 50 percent, but no higher, for PTSD have been met 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence that 
claimant is expected to provide.  

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the claimant of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

When VA receives a substantially complete application for 
benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to the Veteran's claim, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the claim for service 
connection has been substantiated, and any defect in the notice 
regarding that claim was therefore not prejudicial to the claim.  
See Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, the appellant 
has initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 5103A 
of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

Here, prior to the initial adjudication of the Veteran's claim 
for service connection for PTSD in September 2005, the RO sent 
the Veteran a letter in March 2005 which satisfied the duty to 
notify provisions with respect to that service connection claim, 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  He was subsequently provided with notice of how VA 
determines disability ratings and effective dates in the March 
2006 letter.  In any event, because the claim for service 
connection for PTSD has been granted, any defect in the notice or 
timing of the notice about how a disability rating and effective 
date would be determined was harmless error as to that claim.  
Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial 
evaluation assigned following the grant of service connection for 
PTSD.  The Veteran submitted his NOD in November 2005, thereby 
triggering the notice obligations set forth in sections 7105(d) 
and 5103A of the statute.  The RO then fulfilled these notice 
obligations by issuing a Statement of the Case (SOC) in August 
2007.  This document informed the Veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for its 
decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have been 
fulfilled.  

The Board also concludes that VA's duty to assist the Veteran has 
also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's increased rating claim.  
Moreover, in addition to obtaining all relevant records, the 
Veteran was afforded VA examinations for his PTSD in August 2005 
and March 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of his service-
connected disorder since the Veteran was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that both the VA 
examinations obtained in this case are more than adequate, as 
they were predicated on a review of the Veteran's medical 
records, an interview with the Veteran, and a discussion of his 
medical history and because the examinations fully address the 
rating criteria that is relevant to rating the disability in this 
case.  Although it is questionable whether the August 2005 VA 
examiner reviewed the Veteran's claims file, the Veteran's 
subjective complaints and the objective findings were recorded, 
and the Veteran was afforded a subsequent VA examination in which 
the claims file was reviewed.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
increased rating issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome here, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, 'staged' ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the 'present level' 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).  

Here, the Veteran's PTSD is currently assigned a 30 percent 
disability evaluation effective from December 14, 2004, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this formula, 
a 30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  

The use of the term 'such as' in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 'such symptoms 
as,' followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms particular to each 
Veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  

Initially, the Board observes that the record on appeal 
demonstrates that, in addition to the Veteran's service-connected 
PTSD, the Veteran has been diagnosed with sleep apnea and 
depression.  However, service-connection has not been established 
for these disorders.  With respect to his depressive disorder, 
the March 2008 examiner specifically addressed the over-lapping 
symptomatology from the Veteran's service-connected PTSD and 
nonservice-connected depressive disorder, noting that insomnia, 
impaired concentration, social withdrawal, and diminished 
interest are symptoms which may overlap with PTSD.  Also, it is 
unclear from some of the Veteran's other VA medical records 
whether or not symptoms of his sleep apnea are intertwined with 
his PTSD.  The Board notes that, when it is not possible to 
separate the effects of the service-connected disability from a 
nonservice-connected disability, such signs and symptoms shall be 
attributed to the service-connected disability.  See 38 C.F.R. § 
3.102 (2008); Mittleider v. West, 11 Vet. App. 181 (1998) citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology attributed 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
Accordingly, the Board will consider the psychiatrics symptoms as 
depicted by the evidence as a whole in rating the service-
connected PTSD unless clearly attributed to the other nonservice 
connected depressive disorder or sleep apnea.  

In this case, the Veteran has been assigned Global Assessment 
Functioning (GAF) scores ranging from 55 to 75 from various VA 
treatment physicians, dating from August 2005 to March 2008, 
which indicate that he has mild to moderate impairment.  
According to DSM-IV, which as noted above, VA has adopted 
pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging between 71 to 80 indicate that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument), and reflect no more than 
slight impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to the next higher rating of 50 percent, but 
no more, for his PTSD.  Although the Veteran does not meet all of 
the criteria set forth under Diagnostic Codes 9411 for a 50 
percent rating, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular degree 
of disability be present.  See Mauerhan, supra.  

The Board finds that in this case the clinical evidence more 
closely assesses the Veteran's occupational and social impairment 
around the 50 percent rating.  In this regard, the Veteran was 
afforded VA examinations in August 2005 and March 2008.  
Throughout the course of the appeal, the Veteran's PTSD symptoms 
have included nightmares, intrusive thoughts, sleep disturbances, 
flashbacks, social isolation, anger, irritability, anxiety, 
avoidant behavior, an impaired memory, and an emotional 
detachment from those around him.  

The evidence shows that the Veteran has had difficulty 
establishing and maintaining effective relationships.  The record 
reflects that he is divorced from his first wife, and his second 
wife passed away due to cancer.  He is currently married to his 
third wife.  In a November 2005 letter, the Veteran's wife 
described her life with her husband as a "very lonely 
existence."  She described the Veteran as distant and "in a 
world all to himself" and stated that they did not share any 
intimacy as he has lost interest in all things sexual.  She 
further wrote that the Veteran did not have any form of social 
life and while there are people around him who care about him, he 
"won't have anything to do with them."  According to the 
Veteran's wife, he refuses to interact with his co-workers 
outside of the work place, and he never follows up with old 
friends from the military who contact and attempt to get together 
with him.  She stated that the Veteran has three sisters and a 
brother whom he has not seen for years, and refuses to attend any 
type of social function thrown by his co-workers.  The Veteran's 
wife indicated in her letter that she was not sure how much 
longer she could live with the Veteran, and was beginning to 
believe that the he may end up totally alone if something is not 
done to help him.  

In another letter submitted in November 2005, the Veteran's 
former supervisor, D.S., described the Veteran as socially 
withdrawn, and indicated that he always kept a distance between 
himself and those he worked with throughout the years.  According 
to D.S., throughout their years of knowing and working with one 
another, the Veteran never attended any of the numerous social 
gatherings organized by his employers and friends.  In his 
November 2005 NOD, the Veteran discussed the fact that he was 
divorced from his first wife, and lost his second wife to 
leukemia.  The Veteran described feeling distant and detached 
from his second wife prior to her death, and stated that he 
"was. . . very little help to [her] during her illness."  
According to the Veteran, he socially isolated himself from those 
around him, and felt emotionally numb as he watched her grow sick 
and eventually pass away.  This emotional detachment and numbness 
is something he has experienced a number of times during the 
ailment and ultimate deaths of many of his family members.  

During his August 2005 VA examination, the Veteran reported to 
have depression, a low libido, and a general feeling that "life 
is hard to battle."  He stated that he did not care about 
anything anymore, and at times felt like running away.  The 
examiner described the Veteran's mood as dysphoric and his 
affected as restricted, noting that the Veteran "stays in the 
middle of the graph" and tends to turn off his emotions.  The 
Veteran informed the examiner that he experiences recurring 
memories and distressing recollections on a daily basis regarding 
the traumatic events he witnessed while stationed in Vietnam, as 
well as the trauma associated with working in multiple combat 
assault operations.  He reported a particular incident wherein 
his friend and comrade was killed during a combat assault 
helicopter operation.  The Veteran was in the helicopter with his 
friend when the aircraft was fired at, and not only witnessed his 
death first-hand, but reportedly was "sprayed with [his 
friend's] body parts and pieces of his brain."  The Veteran 
expressed feeling significant guilt and having nightmares once a 
week which center around this particular traumatic incident, and 
states that he has difficulty returning to sleep once he is 
awakened from these nightmares.  The Veteran also indicated that 
certain scents such as kerosene or the smell of something burning 
trigger flashbacks of Vietnam.  

The Veteran reported that he does not like to deal with these 
feelings, that he has suppressed them most of these years, and he 
tries to avoid these feelings and memories by staying busy and 
compartmentalizing.  According to the examiner, the Veteran has 
no real hobbies because of his inability to follow-through with 
plans, he avoids getting close to others "because it takes too 
much energy emotionally," and if people wish to be his friend, 
they are the ones who must initiate it.  The examiner noted that 
the Veteran displays irritability, and has a sense of a shortened 
future, a long history of impaired sleep, and difficulty 
following through with tasks.  She also noted that he feels 
stressed a majority of the time.  The examiner diagnosed the 
Veteran with PTSD and depressive disorder, and assigned him a 
Global Assessment of Functioning score of 60.  

In a January 2006 letter, submitted by the Veteran's counselor at 
the Veterans' Center, it was noted that the Veteran's chronic 
PTSD symptoms included emotional numbing, isolation, 
irritability, intrusive memories and feelings of estrangement.  
According to his counselor, the Veteran believed his chronic 
symptoms had cost him socially and vocationally, and resulted in 
the lack of intimacy in his family relationships.  His counselor 
further wrote that the Veteran's prognosis for significant change 
was relatively poor, and while he is able to understand his 
"maladaptive coping styles; his patterns of thinking and 
behaviors in response to that thinking are well entrenched."  

During a March 2006 VA treatment visit, the Veteran reported to 
experience episodic depression, intrusive thoughts about Vietnam, 
anger problems and difficulty socializing.  The treatment report 
also reflects that the Veteran is hypervigilant in nature, and 
must be seated facing the door whenever he goes inside a 
restaurant, in case something bad were to occur.  According to 
the Veteran, he panics if he does not see his children in plain 
sight in a social setting, as he automatically thinks someone is 
going to harm them.  He does not think he will have a normal 
lifespan, nor does he believe his marriage will last.  The VA 
staff psychiatrist assigned the Veteran a GAF score of 55 after 
this treatment session.  

A VA treatment report dated in August 2006 reflects the Veteran's 
continued difficulty sleeping.  The staff psychiatrist discussed 
referring the Veteran for a sleep study, and prescribing him with 
Wellbutrin on a trial basis.  After several months on the 
medication, the Veteran indicated that his symptoms of depression 
had improved, but he still experiences occasional nightmares, 
intrusive thoughts and ruminations about Vietnam.  See December 
2006 Psychiatric Outpatient Note.  The Veteran also reported to 
have insomnia and indicated that he rarely sleeps through the 
night.  

In a statement attached to his October 2007 substantive appeal, 
the Veteran addressed some of the August 2005 VA examiner's 
assertions, and noted that he does in fact suffer from panic 
attacks two to three times a week, whenever a memory centering 
around an event in Vietnam, or a thought of a loved one being 
victimized, crosses his mind.  The Veteran also stated that while 
he has never knowingly contemplated suicide, it was pointed out 
to him by his wife that he often discusses how peaceful it would 
be to no longer be alive and to have the worries of the world 
taken off  his shoulders.  In November 2007, the Veteran's 
counselor at the Veterans' Center once again wrote that "[his] 
prognosis for significant change remains poor due to his age and 
well-entrenched patterns of thinking and behaviors before he 
entered treatment."  It was noted that while medications helped 
provide some symptom relief, it resulted in some damage to the 
Veteran's self-image, and it is expected for the Veteran to 
remain in treatment at the Veterans' Center as well as the VA 
Outpatient Clinic.  During a February 2008 VA treatment visit, 
the Veteran reported to experience continuing episodes of 
depressive spells, nightmares, intrusive thoughts and 
hypervigilance.  According to the Veteran, "he takes 'forever' 
to do anything," and "has no 'get up and go'.  The Veteran 
stated that he was trying to hang in there until he turned 62 and 
was ready to retire.  

At the March 2008 VA examination, the Veteran reported to 
experience sudden episodes of anxiety with fear two times a 
month, which he described as fleeting and mild in severity.  The 
Veteran also reported to have a depressed mood, a lack of 
interest in things, difficulty motivating himself and low energy 
on a daily basis.  The examiner described the Veteran's mood as 
"apprehensive and down" and noted that there was mild 
impairment with respect to the Veteran's recent memory.  Based on 
the examiner's assessment, the Veteran persistently re-
experiences the traumatic event through distressing dreams.  She 
noted that the Veteran makes great efforts to avoid thoughts, 
feelings, or conversations associated with the traumatic event, 
that he avoids activities, places, or people that arouse 
recollections of the trauma, and he displays a markedly 
diminished interest in participating in significant activities.  
The examiner also noted that the Veteran has feelings of 
detachment and estrangement from others.  With respect to the 
frequency, severity and duration of the Veteran's PTSD symptoms, 
the examiner noted the Veteran's statement that he is 
occasionally awakened by nightmares concerning Vietnam, but could 
not determine how often.  He also reported mild avoidant behavior 
on a daily basis, difficulty sleeping every night partially due 
to his hypervigilance, and a diminished ability to socialize with 
others.  

The Veteran also indicates that his PTSD symptoms made it 
difficult for him to maintain his line of employment.  
Industrially, the record reflects that the Veteran is currently 
retired.  See October 2010 Travel Board Hearing Transcript, p. 
11.  The Veteran testified that he has had four different jobs 
since he submitted his claim for PTSD, all of which involved 
flying aircraft.  He contends that he had difficulty handling the 
responsibilities associated with these positions, but held on 
until he was of retirement age.  See October 2010 Hearing 
Transcript, pp. 10-11.  

In his November 2005 NOD, the Veteran explained that he developed 
PTSD-related symptoms after his experiences in Vietnam, but did 
not deal with these symptoms at the time, because during those 
days there was great stigma associated with any kind of 
psychological problem, and he did not want to be thought less of 
by his peers and "branded as a wimp."  As a result, the Veteran 
grew to no longer care about a career in the military, and 
decided to make a living flying helicopters because that was all 
he was trained to do.  However, he did not seek treatment for and 
continued to stay quiet regarding his PTSD symptoms because he 
worried others would not feel comfortable flying with him.  The 
Veteran asserts that his PTSD-related symptoms have affected his 
ability to successfully perform his job duties.  First, he 
maintains that his impaired short-term and long term memory loss 
has affected his ability to comply with complex instructions and 
tasks.  Second, he claims to have a disturbed level of motivation 
which has adversely affected his job performance in the areas of 
reliability, productivity, and overall involvement.  Third, the 
Veteran also feels that his depressed mood has adversely impacted 
his interpersonal, social and occupational relationships and 
tainted his overall view of life.  He contends that while he has 
tried to work hard and achieve a better life for himself and his 
family, the effects of his PTSD have brought him down.  The 
Veteran asserts that he no longer has the sense of direction, 
motivation, or desire to achieve, nor does he possess the 
compliant nature or social skills necessary to get ahead.  

In the November 2005 letter, the Veteran's supervisor at the 
time, D.S., discussed the effect of the Veteran's PTSD on his 
ability to perform his job duties.  He described having first met 
the Veteran in June 1985 when he himself first began his 
employment with the Coastal Aviation Services, Inc. (CASI).  
According to D.S., at that time, the Veteran was the Chief Pilot 
for helicopter operations, and was considered "very capable" 
and "highly thought of by everyone who worked with him."  
However, over time, the Veteran withdrew from his 
responsibilities, until he stepped down from his position as 
Chief Pilot in October 1989, and took a three month leave of 
absence, stating that he was burned out and could no longer 
handle the stress of his position.  Based on his former 
supervisor's opinion, the Veteran only works because he has to, 
and no longer has any sense of ambition or the desire to excel in 
his occupation.  He states that the Veteran is a safe and capable 
pilot which is all he brings to the job, he fulfills the minimum 
standards of the position, and as his supervisor, he does not ask 
any more of him because he understands that the Veteran does not 
seek or want the stress of any additional duties.  According to 
his former supervisor, the Veteran has suffered some form of 
memory loss, and increasingly, he and the Veteran's co-workers 
have to repeat instructions and information to him that would 
normally be passed on in the course daily operations.  

The Veteran also submitted a statement, dated in October 2010, 
which was written by one of his former supervisor, D.B., at his 
last place of employment.  The Veteran's colleague and supervisor 
indicated that he had known the Veteran for five years, and in 
that time - especially during the last year - his motivation 
deteriorated, and D.B. would repeatedly have to remind the 
Veteran of assigned tasks, check his work carefully due to errors 
and omissions, and often complete the Veteran's tasks for him as 
it was easier to complete these tasks himself rather than 
constantly retrain the Veteran.  

In a handwritten statement, the Veteran's wife continues to 
emphasize how the Veteran's PTSD has affected their lives.  
Emotionally, she described the Veteran as "extremely distant" 
and "uncommunicative" and states that he becomes stressed 
whenever any emotional demands are placed upon him.  She asserts 
that the Veteran does not have any friends or social life 
whatsoever, and his first response is no when invited to a social 
event.  She further wrote that their physical relationship is 
almost non-existent, and that the Veteran has nothing left to 
give.  According to the Veteran's wife, PTSD has had a major 
affect on every aspect of their lives together

During his October 2010 Travel Board hearing, the Veteran 
testified that he feels his PTSD has worsened throughout the 
years and his physician prescribed him with additional 
psychiatric medication.  See October 2010 Hearing Transcript, p. 
6, 8.  He claims to experience anxiety attacks on a regular basis 
and feels them coming on whenever he begins to feel stressed.  
See Transcript, p. 7.  The Veteran states that he does not 
participate in any type of social activity where he has to 
interact with others, and often finds himself moody for no 
particular reason.  He further expressed difficulty remembering 
certain things, particularly when it comes to his short-term 
memory.  See Transcript, p. 9.  

After considering the totality of the record, the Board finds the 
evidence to support a 50 percent disability rating and no higher 
for the Veteran's PTSD.  Throughout the course of his appeal, the 
Veteran's PTSD has been manifested by sleep disturbances, 
nightmares, intrusive memories, panic attacks, memory impairment, 
disturbances of motivation and mood, paranoia and avoidant 
behavior.  While VA treatment records, dated from December 2006 
through February 2008, show some level of improvement in the 
Veteran's overall condition due to medication, the November 2007 
letter issued by the Veteran's counselor, the March 2008 VA 
examiners' findings concerning the Veteran's symptoms, the GAF 
scores assigned predominantly ranging from 55-60, and statements 
from the Veteran's wife and former supervisors, correspond more 
nearly to the rating criteria for occupational and social 
impairment indicative of the 50 percent disability rating.  
Moreover, the Board does not find that the level of the Veteran's 
disability decreased to such a degree to warrant the assignment 
of a staged rating.  See Fenderson, 12 Vet. App. at 126.  

In particular, the Board notes the November 2007 letter from the 
Veteran's counselor which reflects that, although medication 
helped improve some of the Veteran's irritability as well as the 
depth of depression, the Veteran continues to feel estranged from 
others, a lack of intimacy in his relationships, and recurring 
memories of combat and disturbed sleep.  This, coupled with the 
fact that he has been prescribed additional psychiatric 
medication, continues to experience impairment in his memory, has 
a sense of a shortened future, and takes efforts to avoid all 
thoughts, feelings, conversations, activities, places or people 
which may arouse or trigger recollections of the trauma, is 
reflective of symptoms which more nearly approximate the criteria 
for the 50 percent evaluation for PTSD.  While there is no 
evidence to show flattened affect, circumlocutory or stereotyped 
speech, impaired abstract thinking or judgment, some if not all 
of the criteria for the assignment of a 50 percent evaluation 
have been met.  As such, and affording the Veteran the benefit of 
the doubt, the Board finds that the assignment of a 50 percent 
evaluation is warranted.  

The Board acknowledges that the Veteran was assigned a GAF score 
of 75 during his July 2006 VA initial psychiatric assessment, 
which is indicative of a slight impairment in social, 
occupational or school functioning.  The Board further 
acknowledges the March 2008 VA examination report which reveals a 
GAF score of 63 which reflects that the Veteran suffers from mild 
symptoms.  However, the Veteran was assigned a GAF score of 55 in 
the November 2005, November 2006, November 2007, and February 
2008 VA treatment reports, and a GAF score of 60 in the August 
2005 VA examination report.  Thus, the majority of his GAF scores 
for this period range denote moderate symptoms or impairment in 
social, occupational or school functioning.  The Board finds that 
the GAF scores indicating more moderate symptoms are more 
consistent with the medical evidence of record.  Again, resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
the assignment of a 50 percent evaluation is warranted.  

The Board finds, however, that the Veteran's PTSD symptoms do not 
warrant an evaluation in excess of 50 percent.  The evidence does 
not reflect that the Veteran has occupational and social 
impairment with deficiencies in most areas.  The record 
establishes that the Veteran has maintained a steady relationship 
with his immediate family members and some level of contact with 
a few friends and his former supervisors.  The Veteran continues 
to perform activities of daily living independently and has 
consistently maintained his personal appearance and hygiene to a 
socially acceptable level, without any indication of grossly 
inappropriate behavior.  Although the Veteran is not currently 
employed, this is based on his voluntary decision to retire.  
Indeed, a review of the letters submitted by his former 
supervisors reflect that he was well-respected and did meet the 
minimal requirements of his job description prior to his 
retirement.  The Veteran has been described as cooperative, 
friendly, and clean with an unremarkable thought process and 
thought content.  As such, a higher rating of 70 percent is not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Further, 
the evidence does not reflect even more serious symptoms, such as 
persistent delusions or hallucinations or persistent danger of 
hurting self or others, to warrant a rating of 100 percent.  Id.  

III.  Extraschedular Consideration

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulations, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set 
forth a three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the Veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the Veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is, 
whether the Veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's 
PTSD picture is so exceptional as to not be contemplated by the 
rating schedule.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability outside 
the usual rating criteria.  The rating criteria for the Veteran's 
service-connected PTSD contemplate his symptoms, and there are no 
symptoms left uncompensated or unaccounted for by the assignment 
of a schedular rating.  As such, the threshold issue under Thun 
is not met and any further consideration of governing norms or 
referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

In short, evidence does not support the proposition that this 
service-connected disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

An initial increased rating of 50 percent, but no higher, for the 
service-connected PTSD is granted, subject to laws and 
regulations governing the award of monetary benefits.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159(2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran is currently service-connected for bilateral hearing 
loss, evaluated as noncompensably disabling, effective November 
19, 2003.  His last VA audiological examination was conducted in 
March 2008.  During his October 2010 hearing, the Veteran 
indicated that his hearing had worsened since his last VA 
examination and that he needed another test.  See Hearing 
Transcript, p. 5.  The Board acknowledges that it has been nearly 
three years since his last audiological examination.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a 
VA audiological examination is necessary to assess the current 
severity and manifestations of the Veteran's service-connected 
bilateral hearing loss.  

Further review of the record reflects that the Veteran regularly 
receives treatment for his hearing disability at the VA 
Outpatient Clinic in Tallahassee, Florida.  As this matter is 
being returned for further development, the Veteran's updated VA 
treatment records should also be obtained upon remand.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
folder copies of records of any 
audiological treatment and/or evaluation 
that the Veteran may have received and/or 
undergone at the VA Outpatient Clinic in 
Tallahassee, Florida since March 2008.  

2.	Then, accord the Veteran a VA audiological 
examination to ascertain the severity and 
manifestations of his bilateral hearing 
loss.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including 
the Maryland CNC test and a puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
bilateral hearing loss.  

A complete rationale for all opinions 
expressed must be provided.  

3.	Following completion of the above, 
re-adjudicate the issue of entitlement to 
an initial compensable disability rating 
for the service-connected bilateral 
hearing loss.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


